Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see P17, filed 5/19/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-4, 6-9, and 12-14 under 35 U.S.C. 103 has been withdrawn.

	Applicant has filed a terminal disclaimer, which has been approved. Accordingly, the rejection of claims 1-15, 19 and 20 has been withdrawn.

Allowable Subject Matter
Claims 1-58 allowed.

The following is an examiner’s statement of reasons for allowance:
	None of the cited prior art of record appear to teach, suggest, or make obvious, in combination with the other recited features,
	creating an access data structure upon receiving the request to transfer the first data from the first storage space to the second storage space;
	The closest prior art of record, Sanderson, discloses a system and method for migrating data between storage spaces, where accesses to at least the migrated data are blocked during the transfer and where the current location of the data being migrated is tracked using a map. The mechanism for blocking access is not discussed in detail.

	However, none of the cited prior art of record specifically teach or suggest creating the access data structure responsive to receiving the request to transfer the data between the storage spaces.
	Hence, the cited prior art of record does not teach or suggest each and every feature recited. Accordingly, claim 1 is allowed.
	Claims 2-58 recite similar subject matter and are allowed on similar grounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136